Citation Nr: 0530529	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for allergic 
rhinorrhea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for basal cell 
carcinoma of the right upper lip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to December 
1991, to include service in Southwest Asia during the Persian 
Gulf War.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time the Board found 
the veteran entitled to service connection for headaches due 
to an undiagnosed illness.  In addition, the Board remanded 
issues involving the veteran's entitlement to service 
connection for basal cell carcinoma of the right upper lip 
and for gastroesophageal reflux disease (GERD) and allergic 
rhinorrhea, to include as due to an undiagnosed illness, to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC, so that additional development could 
be undertaken.  Following the completion of the requested 
actions, the case has been returned to the Board for further 
review.  


FINDINGS OF FACT

1.  Service medical records of the veteran are largely 
unavailable through no fault of the veteran.

2.  The claimed disabilities of GERD and allergic rhinorrhea 
have been shown by medical data to be attributable to known 
diagnostic entities, as opposed to undiagnosed illness.  

3.  There is a showing of current disability involving GERD, 
allergic rhinorrhea, and basal cell carcinoma of the right 
upper lip, but competent evidence linking any such disability 
to the veteran's period of military service or any event 
thereof is lacking.  


CONCLUSION OF LAW

GERD, allergic rhinorrhea, and basal cell carcinoma of the 
right upper lip were not incurred in or aggravated by 
military service, or the result of undiagnosed illness, nor 
may a malignant tumor of the right upper lip be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in July 
2004 for additional evidentiary and procedural development by 
the AMC, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); obtaining information from the veteran 
regarding treatment he had received; any needed retrieval of 
medical records not already on file; and the conduct of VA 
medical examinations.  It is noteworthy that on remand the 
AMC in October 2004 correspondence to the veteran and his 
representative requested that he provide information as to 
his receipt of VA and non-VA medical care, to which no 
response was received, nor was that correspondence returned 
to the AMC by postal authorities as undeliverable.  
Notwithstanding the lack of cooperation on the part of the 
veteran, all of the actions sought by the Board through its 
July 2004 remand appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the VA's AMC in October 2004 fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Finally, VA has secured all available pertinent 
evidence and conducted all appropriate development, including 
affording the veteran any needed VA medical examinations.  
Hence, the Board finds that VA has satisfied its duties under 
the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  



Merits of the Claims for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such a malignant tumor, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998).  When 
a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Hensley 
v. Brown, 5 Vet.App. 155, 158 (1993).

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service. As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical records of the veteran as compiled by the 
service department are largely unavailable, despite many 
requests made by VA to obtain them and notice to the veteran 
of the VA's unsuccessful efforts to retrieve those records.  
Supplied by the veteran is a Department of the Army Form 
3349, Physical Profile, relating to restrictions imposed on 
him in September and October 1987 due to a repair of his 
hernia.  Also, there is contained within the claims folder a 
report relating to a period of hospitalization at a private 
facility in July 1990, during his period of military service, 
as to treatment he received for injuries sustained in a motor 
vehicle accident.  Examination during that period of 
hospitalization disclosed no complaints or findings with 
respect to the veteran's claimed GERD, basal cell carcinoma 
of the right upper lip, or allergic rhinorrhea.  

The record reflects that, in May 1996, the veteran was seen 
by a private physician for a history of a lesion of the right 
upper lip that had been present for a period of four months.  
Pathological examination demonstrated the existence of basal 
cell carcinoma of the right upper lip and removal of the 
lesion followed, with additional pathological studies showing 
no residual basal cell carcinoma.  

Written testimony is also of record from the veteran's 
mother, who indicated in an October 1997 statement that, upon 
her son's return home following his service discharge, he was 
observed to have throat and stomach problems.  She further 
indicated that a tumor the size of a quarter was removed from 
her son's upper lip in March 1996.  It was her opinion that 
her son's cancer and other illnesses were the result of 
something he had been exposed to while serving in the Persian 
Gulf War.

A VA skin examination in February 1995 disclosed findings 
which culminated in entry of a pertinent diagnosis of a basal 
cell carcinoma scar, slight, over the right upper lip.  
Further VA medical examinations in March 1998 yielded 
diagnoses, in relevant part, of allergic rhinorrhea with 
nasal allergies, gastric reflux, allergic rhinorrhea, and 
skin cancer of the right side of the face.  

Testimony from the veteran, including that received into the 
record at an RO hearing in June 2003, is to the effect that 
he developed GERD, basal cell carcinoma of the right upper 
lip, and allergic rhinorrhea as a result of his period of 
military service.  He further alleges that his GERD and 
allergic rhinorrhea are the result of undiagnosed illness 
contracted while in service in the Southwest Asia theater of 
operations.  

Statements, dated in July 2003, are of record from the 
veteran's mother and others regarding his motor vehicle 
accident in 1990.  Therein, the veteran was noted to suffer 
from headaches, neck pain, and a general feeling of 
discomfort following that accident.

Pursuant to the Board's request, the veteran was afforded VA 
medical examinations in May 2005.  Findings therefrom yielded 
pertinent diagnoses of allergic rhinitis, GERD, and basal 
cell carcinoma of the right upper lip.  In the opinion of the 
examining VA physician, it was not at least as likely as not 
that the veteran's allergic rhinitis, GERD, or basal cell 
carcinoma of the right upper lip was etiologically related to 
the veteran's service or aggravated thereby.  The etiology of 
the veteran's rhinitis was found to be a sensitization to 
allergens necessary to elicit the immunoglobulin E response 
and it was noted that the veteran had been and continued to 
be a smoker, with smoking noted to be a trigger for 
allergens.  Regarding his GERD, the examiner found its 
etiology to be low esophageal sphincter pressure and the 
veteran's persistent smoking, alcohol usage, and overweight 
body habitus appeared to contribute significantly to his 
reflux.  As for the lip carcinoma, the examiner noted no 
history of exposure to carcinogens considered to be risk 
factors for the development of basal cell carcinoma.  It was 
further reported that the veteran otherwise had two risk 
factors for its onset, one being a lifelong history of sun 
exposure, and the other being tobacco use.  

In the Board's analysis, the veteran's GERD and allergic 
rhinitis, in total, are represented by clinical or 
pathological diagnoses as to each.  As such, the provisions 
relating to undiagnosed illnesses contracted by service 
persons serving in the Southwest Asia theater of operations 
are inapplicable to the facts and circumstances of this case.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Regarding the veteran's allegation of possible inservice 
chemical exposure, evidence substantiating his exposure to 
toxic chemicals while in service is not substantiated.  To 
that extent, the veteran cannot avail himself of those 
presumptions of service connection flowing from those types 
of exposures.  See 38 C.F.R. §§ 3.307, 3.309; see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In all, there is a showing of current disablement as to each 
of the disorders herein under review.  While inservice 
manifestations of those disabilities are not identified 
clinically, due to the absence of most, if not all, of the 
veteran's service medical records through no fault on his 
part, the record is nevertheless devoid of competent evidence 
linking any of the claimed disorders to the veteran's period 
of active duty or any event thereof.  The first evidence of 
basal cell carcinoma is shown in May 1996, more than four 
years following the veteran's service discharge, and neither 
the veteran's GERD or allergic rhinitis is demonstrated 
clinically prior to 1998.  Moreover, there is totally lacking 
any competent medical evidence in the form of findings or 
opinions from medical professionals linking the veteran's 
GERD, basal cell carcinoma, or allergic rhinorrhea to his 
period of service or any event thereof.  The lay affiants and 
the veteran have linked his current disabilities to service, 
but none of the affiants is shown to be in possession of the 
medical background or training so as to render competent the 
opinions offered as to questions of medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
In the absence of this nexus evidence, the veteran's claims 
must fail.  

In reaching this decision, the Board notes that, inasmuch as 
a preponderance of the evidence is against the appellant's 
claims, the benefit of the doubt rule is not for application 
in this instance.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for basal cell carcinoma of right upper 
lip, and for GERD and allergic rhinorrhea, to include as due 
to an undiagnosed illness, is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


